Citation Nr: 0121563	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chloracne, 
peripheral neuropathy, and sterility, all claimed as a result 
of exposure to Agent Orange.

2.  Entitlement to an increased evaluation for recurrent left 
inguinal hernia, postoperative, currently evaluated as 30 
percent disabling.

3.  Entitlement to a compensable evaluation for ilioinguinal 
nerve entrapment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969, and had active duty for training from May 26 to June 9, 
1984.  This appeal arises from March 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In December 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  In a May 2001 
rating action, the RO granted the veteran's claim for service 
connection for post-traumatic stress disorder, and assigned a 
50 percent evaluation.  The other claims were again denied.  
The veteran expressed his disagreement with the initial post-
traumatic stress disorder rating in May 2001, and a statement 
of the case was issued in June 2001.  The veteran was 
informed that in order to perfect his appeal of the initial 
rating, he would have to file a Form 9 (prior to May 15, 
2002).  The claims folder does not contain a substantive 
appeal at this time, thus the issue of the initial rating for 
post-traumatic stress disorder is not currently before the 
Board.  

Additionally, in a VA Form 21-4138 received in May 2001, the 
veteran raised additional claims for service connection.  
Those issues are hereby referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.  

2.  The veteran served in Vietnam from 1967 to 1969.

3.  The medical record in this case does not establish the 
presence of chloracne or peripheral neuropathy; sterility, 
which is not a condition entitled to a presumption under the 
Agent Orange regulations, has not been confirmed, and the 
veteran has testified that no medical professional has linked 
his possible sterility to Agent Orange exposure.

4.  The veteran's service connected left inguinal hernia is 
small, postoperative, recurrent, not well supported by truss, 
and not readily reducible.

5.  The veteran's service connected ilioinguinal nerve 
entrapment is manifested by occasional pain and sensory 
impairment; this does not result in more than mild to 
moderate paralysis of the ilioinguinal nerve.


CONCLUSIONS OF LAW

1.  Chloracne, peripheral neuropathy, and sterility were not 
incurred in or aggravated by service nor is there a basis 
upon which to presume incurrence of peripheral neuropathy or 
chloracne for the applicable presumptive period.  38 U.S.C.A. 
§§ 1110, 1112, 1113, (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for left inguinal hernia have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7338 
(2000).

3.  The criteria for a compensable evaluation for 
ilioinguinal nerve entrapment have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic 
Code 8530 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  The claims were the subject of a remand by the 
Board in December 1998 and the additional development 
requested was undertaken by the RO.  The Board finds that 
those issues are adequately developed for appellate review, 
and need not be remanded again to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO has secured all pertinent records of which it had 
notice, including private medical records, and arranged for 
adequate VA examinations to evaluate the claims.  
Furthermore, in the statements of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  

Service Connection Claims

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2000).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
now has a certain listed disease, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

For the purposes of the presumptive service connection 
provisions for disability due to Agent Orange exposure under 
38 C.F.R. § 3.309(e), acute and subacute peripheral 
neuropathy mean transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See § 
3.309(e) Note 2.  After review of the evidence of record, the 
Board finds that the evidence in this case does not support a 
finding of peripheral neuropathy within weeks or months of 
exposure to Agent Orange with complete resolution within two 
years of the date of onset.  Accordingly, the above 
presumptive provisions are not deemed to be applicable.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

The service medical records reflect no complaints, treatment 
or manifestations of symptoms of peripheral neuropathy, 
chloracne, or sterility during service.  On the service 
separation examination in July 1969, the veteran's neurologic 
system, skin, and genitourinary system were found to be 
normal.  

The veteran was seen at a VA Agent Orange clinic in September 
1994.  The veteran complained of sterility and a skin 
condition.  The only diagnoses made were post-traumatic 
stress disorder and rule out sterility.  A semen analysis was 
apparently scheduled for November 1994, but there is no 
indication in the record that the veteran appeared for this 
appointment.  At his hearing in August 2000, the veteran 
testified that no doctor had ever told him that his possible 
sterility was related to Agent Orange exposure.  

The veteran was treated during the 1980's for folliculitis, 
dermatofibroma, and multiple actinic keratosis.  During VA 
hospitalization in February 1996, the veteran's skin was 
noted as warm and dry.  In July 1996, seborrheic dermatitis 
was noted.  In September 1998, the veteran complained of a 
rash on his arms.  The assessment was tinea corporis, and he 
was given a topical antifungal.  

A VA skin examination was conducted in March 1999.  The 
examiner noted severe photo damage with multiple actinic 
keratosis, solar elasidosis and poikiloderma.  There was 
evidence of acne vulgaris in the past, with icepick scars 
evident over the cheeks bilaterally.  The examiner 
specifically noted that there was no evidence of chloracne.

A VA neurologic examination in March 1999 found sensory 
damage to the ilioinguinal nerve associated with one of the 
veteran's inguinal hernia repairs.  The remainder of the 
sensory and motor examination was normal.  No peripheral 
neuropathy was noted.  

The veteran has provided written statements and hearing 
testimony to the effect that he believed he has chloracne, 
peripheral neuropathy and sterility as a result of exposure 
to Agent Orange in Vietnam.  However, where the determinative 
issue is one of medical diagnosis or causation, only medical 
evidence is competent to establish such facts.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The medical record 
in this case does not establish the presence of chloracne or 
peripheral neuropathy.  Sterility is not a condition entitled 
to a presumption under the Agent Orange regulations; 
moreover, sterility has not been confirmed, and the veteran 
has testified that no medical professional has linked 
possible sterility to Agent Orange exposure.  Accordingly, 
the Board concludes that entitlement to service connection 
for peripheral neuropathy, chloracne, and sterility due to 
Agent Orange exposure is not warranted.  There is no 
equipoise between the positive and negative evidence, 
therefore no reasonable doubt issue is raised.  38 C.F.R. § 
3.102 (2000).

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

Left Inguinal Hernia

The Board granted service connection for left inguinal hernia 
in June 1987.  In August 1987, the RO assigned a 10 percent 
evaluation from March 1986.  In September 1997, the RO 
increased the evaluation to 30 percent, from May 1996.  The 
veteran contends that he is entitled to a higher evaluation.

Under Diagnostic Code 7338, the current 30 percent evaluation 
contemplates a small, postoperative, recurrent hernia or an 
unoperated irremediable hernia, not well supported by truss, 
or not readily reducible.  For a 60 percent evaluation, the 
evidence must demonstrate a large, postoperative, recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, considered inoperable.  38 C.F.R. Part 4, 
Code 7338 (2000).

The record indicates that the veteran's left inguinal hernia 
has been surgically repaired on five occasions, most recently 
in 1987.  

A VA examination was conducted in September 1996.  The 
veteran reported swelling and pain in the area of the hernia 
repair.  He stated that it "felt like it was coming out but 
that it goes down after a while."  He described a constant 
dull ache in the area of the surgery with pain radiating down 
the front of the thigh.  On examination, there was a 
herniorrhaphy scar in the left inguinal area with palpable 
mesh implant, and ten by eight centimeter bulge above the 
upper edge of the mesh which subsides with pressure but 
returns when pressure was released.  

At his hearing in August 2000, the veteran reported that he 
was unable to lift more than 10 pounds.  He could not pick up 
his grandchildren.  He reported pain 60 percent of the time 
in the area of the hernia repair.  The veteran stated that at 
times he wore a truss, but that he did not like it since it 
"rubbed him raw."  Instead, he preferred to wear underwear 
that were "two sizes too small" in order to keep the hernia 
in.  The veteran stated that no doctor was willing to operate 
on his hernia again.

A VA examination was conducted in March 2001.  The veteran 
reported that his hernia just came out around the mesh 
support.  He had pain and discomfort when he attempted any 
lifting.  On examination, there was a surgical scar in the 
left inguinal area.  The veteran complained of pain around 
the edges of the mesh implant.  There was no palpable 
inguinal defect on the left, although the veteran complained 
of pain over the entire operated side.  The diagnosis was 
postoperative status left inguinal hernia times five, and 
possible early inguinal hernia on the right.  

The medical evidence shows that the veteran has a small, 
postoperative, recurrent hernia, not well supported by truss, 
and not readily reducible.  That disability is contemplated 
by the current 30 percent evaluation.  The medical evidence 
simply does not demonstrate the large, postoperative, 
recurrent hernia that is required for a 60 percent 
evaluation.  38 C.F.R. Part 4, Code 7338 (2000).  There is no 
equipoise between the positive and negative evidence; 
therefore, no reasonable doubt issue is raised. 38 C.F.R. § 
3.102 (2000).


Ilioinguinal Nerve Entrapment

Service connection for ilioninguinal nerve entrapment, as 
secondary to the service connected post-operative left 
inguinal hernia, was granted in May 1988.  A noncompensable 
evaluation was assigned from July 1986.  The veteran contends 
that he is entitled to a compensable evaluation.

Diagnostic Code 8530 provides a zero percent disability 
rating for mild or moderate paralysis of the ilioinguinal 
nerve and a 10 percent disability rating for severe to 
complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8530 (2000).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (2000).

At his hearing in August 2000, the veteran reported that 
occasionally when walking, the nerve would "catch" and pain 
would shoot down his leg.  He described this as "painful as 
Hell."  

A VA neurological examination was conducted in March 1999.  
The veteran did not report significant problems with weakness 
of the lower extremities or bladder dysfunction.  The 
examiner noted that it was certainly likely that a 
superficial cutaneous, primarily sensory branch of the 
ilioinguinal nerve was injured during one of the veteran's 
left inguinal hernia repair operations.  There appeared to be 
minimal functional impairment from this, as motor function 
was essentially known and sensory abnormalities consisted of 
patchy areas of asymmetric sensation.  The veteran certainly 
could have developed an element of reflex sympathetic 
dystrophy involving the left lower extremity as his primary 
complaint seemed to be a pain affecting the left leg, and 
this certainly could have resulted from a surgical procedure 
on the left leg. 

The medical evidence demonstrates that the veteran's service 
connected ilioinguinal nerve entrapment is manifested by 
occasional pain and sensory impairment.  The most recent VA 
examiner described minimal functional impairment from this, 
as motor function was essentially known and sensory 
abnormalities consisted of patchy areas of asymmetric 
sensation.  The service connected nerve entrapment does not 
result in more than mild to moderate paralysis of the 
ilioinguinal nerve.  Thus, a compensable evaluation is not 
appropriate.  38 C.F.R. § 4.124a, Diagnostic Code 8530 
(2000).  There is no equipoise between the positive and 
negative evidence, therefore no reasonable doubt issue is 
raised. 38 C.F.R. § 3.102 (2000).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

